Civil action to recover balance alleged to be due on promissory note.
Defendants claimed a set-off to the amount of moneys had on deposit in the Bank of Hamlet at the time of its closing.
Upon the facts found by the judge, by consent, sitting as both judge and jury, a trial by the latter being waived, judgment was entered for the defendants for the excess of the amount on deposit over the balance due on the note in suit. Plaintiffs appeal, assigning error.
The case is controlled by what was said in Coburn v. Carstarphen, ante, 368, 139 S.E. 596; Williams v. Coleman, 190 N.C. 368, 129 S.E. 818, and Davis v. Mfg. Co., 114 N.C. 321, 19 S.E. 371. The judgment must be upheld on authority of these cases.
Affirmed. *Page 808